Citation Nr: 1809347	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  13-29 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a respiratory disability.

2.  Entitlement to service connection for a lower back disability.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for a bilateral foot disability.

5.  Entitlement to service connection for sleep apnea.

6.  Entitlement to service connection for type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1978 to July 1981, with additional service in the Army Reserve.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of April 2011 and March 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran presented sworn testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in November 2017.  A transcript of the hearing is of record.  

The issues of entitlement to service connection for a lower back disability, a left knee disability, a bilateral foot disability, sleep apnea, and type II diabetes mellitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has not had a respiratory disability at any time during the period of the claim.


CONCLUSION OF LAW

The criteria for service connection for a respiratory disability have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2015); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2015); 38 C.F.R. § 3.303 (2017).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2017).

Importantly, "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability . . . . In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The U. S. Court of Appeals for Veterans Claims has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2015); 38 C.F.R. § 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In this case, the Veteran's service treatment records (STRs) are absent any complaints or treatment related to respiratory symptoms.  The Board has also thoroughly reviewed the Veteran's post-service treatment records, and has found no evidence of a respiratory diagnosis.  At his November 2017 hearing before the undersigned, the Veteran acknowledged he had never been diagnosed with any respiratory condition.  In December 2017, the Veteran submitted a VA Disability Benefits Questionnaire completed by a VA physician.  The physician indicated the Veteran had never been diagnosed with a respiratory condition.

After careful consideration of the foregoing, the Board finds a preponderance of the evidence shows the Veteran has not had a respiratory disability during the period of the claim.  As such, the claim for service connection for a respiratory disability must be denied.


ORDER

Entitlement to service connection for a respiratory disability is denied.


REMAND

The Board finds that additional development is required before the Veteran's remaining claims are decided.

At the outset, the Board notes that VA must provide a medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2015); 38 C.F.R. § 3.159(c)(4)(i) (2017).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  To be considered adequate, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In addition, a medical examiner is not free to simply ignore a veteran's lay statements recounting symptoms or events.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

Service connection for a lower back disability

The record shows the Veteran suffered a lower back injury while working as a washer and dryer repair technician in 2001 or 2002.  He underwent lumbar laminectomy and L5-S1 discectomy procedures in July 2003.

The Veteran, however, has contended that his lower back symptomatology, to include pain, originated during service, and has persisted to the present day.  Specifically, at his November 2017 hearing, the Veteran reported he had no back problems before service, and began having pain during basic training, which continued throughout service.  He attributed the pain to the duties involved in his service occupational specialty of helicopter repairman, which included awkward movements in tight spaces, heavy lifting, loading, pulling, twisting, and placement of heavy parts.  The Veteran's STRs show that on a report of medical history in October 1980, he indicated the presence of recurrent back pain.  Although the Veteran has contended he sought treatment for his back from medical personnel in the Army Reserve shortly after his discharge from active duty, a review of the record does not show efforts have been undertaken to obtain medical or personnel records related to the Veteran's Reserve service.

The Veteran was afforded a VA examination in October 2010.  The examiner noted the Veteran's reports that his back pain had its onset in service, resulting in surgery in 2003 and persisting to the present day.  The examiner diagnosed lumbar spondylosis with S1 sensory/motor radiculopathy, but opined the condition was less likely than not related to the Veteran's service.  In this regard, the examiner stated the Veteran's STRs did not document objective findings consistent with a high energy or repetitive injury to the Veteran's lumbar spine.  He stated that in the absence of such findings, a posttraumatic or chronic inflammatory process was less likely than not.  The examiner further noted the Veteran was on active duty for less than ten years, and stated that, thus, any microtrauma he sustained during active duty even in aggregate would be insufficient to initiate and sustain a posttraumatic or chronic inflammatory process, since the relevant medical literature suggested a ten-year exposure as the "threshold value."

Upon a review of the foregoing, the Board notes the Veteran's report of recurrent back pain in October 1980 is contrary to the examiner's assessment that the Veteran did not suffer repetitive injury during service.  In addition, the Board again notes the Veteran reported he continued to complain of back pain during his Army Reserve service.  Because no efforts have been made to obtain records related to the Veteran's Reserve service, the VA examiner did not have the benefit of reviewing such records.

Under these circumstances, the Board finds a remand is warranted in order to obtain STRs and official military personnel file (OMPF) records related to the Veteran's Reserve service, and to obtain an additional VA examination and opinion.

Service connection for a left knee disability

The Veteran's post-service treatment records and hearing testimony show he has continuously reported injuring his left knee when his motorcycle was struck by another vehicle in May 1982 while he was on his way to active duty Reserve training.  Subsequent treatment records document arthritis in the left knee as well as the presence of a metallic device on the left patella.

The Veteran has contended, however, that his left knee pain originated during service.  Specifically, he recalled the onset of knee pain related to his in-service duties maintaining and repairing helicopters, which included heavy lifting, climbing ladders, and crawling under and around aircraft.

The Veteran was afforded a VA examination in July 2010.  The examiner determined the Veteran's left knee disability was unrelated to his service on the basis that there was no record of in-service knee symptoms or complaints.  Following an additional examination in December 2010, the examiner opined the Veteran's left knee disability was related to his 1982 patella fracture while he was not on active duty.

The Board first notes that a review of the Veteran's STRs shows he complained of bilateral knee pain and discomfort on two occasions in August 1978 and was diagnosed with a possible stress reaction to both knees in September 1978.
 
The Board also again notes the Veteran's STRs and OMPF for his period of Reserve service have not been obtained.  As such, it is unclear whether the Veteran injured his left knee in 1982 while on or en route to active duty.  

Under these circumstances, the Board finds a remand is warranted in order to obtain an additional VA examination and opinion after efforts to obtain the Veteran's Reserve records have been made.

Service connection for a bilateral foot disability

The Veteran's STRs show he was diagnosed with a bilateral metatarsal stress fracture in August 1978 and placed on light duty for two weeks.  At his November 2017 hearing, the Veteran contended his current bilateral foot pain was caused by his lower back disability.

The Veteran was afforded a VA examination in June 2010.  The examiner noted the Veteran sustained a stress fracture of the bilateral feet during service, and that he had been diagnosed with plantar fasciitis in December 2007, but that the condition was noted to be resolved in April 2008.  Upon examination, the examiner diagnosed bilateral metatarsalgia, but opined the condition was unrelated to the Veteran's service.  In this regard, the examiner stated that although the Veteran suffered a bilateral foot stress fracture in 1978, stress fractures were known to heal after stopping strenuous activity, and there were no additional documented complaints of bilateral foot pain until 2007.  The examiner also noted the Veteran was obese, and stated that this was the likely cause of his foot pain.
 
Upon review, the Board observes that December 2007 VA treatment records, identified by the examiner as the first evidence of post-service foot pain, make reference to previous episodes of foot swelling and redness reported by the Veteran.  These treatment records, therefore, appear to contradict the VA examiner's finding that the Veteran had no post-service foot pain until 2007.
 
In addition, the Board notes the examiner did not address the Veteran's contention, albeit raised later, at his November 2017 hearing, that his bilateral foot symptoms were caused by his lower back disability.

Under these circumstances, the Board finds a remand is warranted in order to afford the Veteran an additional VA examination to address the etiology of his bilateral foot disability.

Service connection for sleep apnea

To date, the Veteran has not been afforded a VA examination to address the etiology of his sleep apnea.  The record shows he has been diagnosed with obstructive sleep apnea.  He contends the condition had its onset during active service.  Specifically, at his November 2017 hearing, he contended the condition was related to his constant exposure to helicopter engines and exhaust during service.  He also recalled that he had no sleep problems prior to service, but was informed of his loud snoring by fellow service members and his mother, when he visited her during active duty.

Under these circumstances, the Board finds a remand is warranted in order to afford the Veteran a VA examination to address the etiology of his sleep apnea.

Service connection for type II diabetes mellitus

The record shows the Veteran has been diagnosed with type II diabetes mellitus.  He has contended the condition was caused by weight gain during service, or, alternatively, that it was caused by his sleep apnea.

Under these circumstances, the Board finds a remand is warranted in order to afford the Veteran a VA examination to address the etiology of his diabetes.

Accordingly, the case is REMANDED for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to specifically include:

a) obtaining the Veteran's STRs and OMPF for his period of Army Reserve service; and

b) affording the Veteran an opportunity to submit or identify medical and/or police records related to his May 1982 motor vehicle accident.

If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, afford the Veteran a VA examination to determine the nature and etiology of his lower back disability.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  

Following the examination and a review of the relevant records and lay statements, the examiner should state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's lower back disability had its onset during or is otherwise etiologically related to his military service.

In providing his or her opinion, the examiner must address the Veteran's lay statements to the effect that he suffered from lower back pain throughout service, beginning with basic training, and that this pain has persisted to the present day.  The examiner should note the Veteran's duties as a helicopter repairman included lifting, loading, pulling, twisting, and placing heavy equipment.

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  Following completion of step 1 above, afford the Veteran a VA examination to determine the nature and etiology of his left knee disability.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  

Following the examination and a review of the relevant records and lay statements, the examiner should state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's left knee disability had its onset during or is otherwise etiologically related to his military service.

In providing his or her opinion, the examiner must address the Veteran's STRs showing he reported bilateral knee pain and discomfort on two occasions in August 1978 and was diagnosed with a possible stress reaction to both knees in September 1978.

The examiner must also address the Veteran's lay statements to the effect that his left knee pain had its onset during service as a result of his duties as a helicopter repairman, which involved heavy lifting, climbing ladders, and crawling under aircraft.

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

4.  Following completion of step 1 above, afford the Veteran a VA examination to determine the nature and etiology of his bilateral foot disability.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  

Following the examination and a review of the relevant records and lay statements, the examiner should state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's bilateral foot disability had its onset during or is otherwise etiologically related to his military service.

In providing his or her opinion, the examiner must address the Veteran's STRs showing he was diagnosed with a bilateral metatarsal stress fracture in August 1978 and placed on light duty for two weeks.

If answering the above question in the negative, the examiner must state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's bilateral foot disability is proximately due to or has been aggravated (permanently worsened beyond its natural progression) by his lower back disability.

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

5.  Following completion of step 1 above, afford the Veteran a VA examination to determine the nature and etiology of his sleep apnea.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  

Following the examination and a review of the relevant records and lay statements, the examiner should state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's sleep apnea had its onset during or is otherwise etiologically related to his military service.

In providing his or her opinion, the examiner must address the Veteran's statements to the effect that he had no sleeping problems prior to service, but was notified of his snoring during service by fellow service members and his mother.

The examiner must also address the Veteran's contention that his sleep apnea is related to his constant in-service exposure to engines and exhaust/fumes while working with helicopters.

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

6.  Following completion of step 1 above, afford the Veteran a VA examination to determine the nature and etiology of his type II diabetes mellitus.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  

Following the examination and a review of the relevant records and lay statements, the examiner should state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's type II diabetes mellitus had its onset during or is otherwise etiologically related to his military service.

In providing his or her opinion, the examiner must address the Veteran's contention that his diabetes was caused by in-service weight gain.

If answering the above question in the negative, the examiner should state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's type II diabetes mellitus is proximately due to or has been aggravated (permanently worsened beyond its natural progression) by his sleep apnea.

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

7.  Undertake any other development determined to be warranted.

8.  Then, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

Department of Veterans Affairs


